AO 187 (Rev. 7/87) Exhibit and Witness List



                                             UNITED STATES DISTRICT COURT
                                                        WESTERN                  DISTRICT OF                    TENNESSEE



          UNITED STATES OF AMERICA
                                                                                                              EXHIBIT AND WITNESS LIST
                     V.
              JACKIE ROBINSON                                                                                        Case Number: 2:19-cv-02653

              PRESIDING JUDGE                                                     PLAINTIFF’S ATTORNEY                                  DEFENDANT’S ATTORNEY
                        JOHN T. FOWLKES, JR.                                                   Linda Nettles Harris                                Pablo Adrian Varela
           HEARING DATE(S):                                                       COURT REPORTER                                        COURTROOM DEPUTY
                            September 30, 2019                                                       Mark Dodson                                         Ross Herrin
PLF.    DEF.       DATE
                                    SWORN         MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.     NO.       OFFERED

  √             09/30/2019              √                                        Jackie Robinson

  √             09/30/2019              √                                        Patrice Jordan Robinson

  1             09/30/2019                             √               √         Attachment A – Poll-Watcher Permissible Activity Sheet

  2             09/30/2019                             √               √         Poll-Watcher Guidelines

  √             09/30/2019              √                                        Gregory Grant

  3             09/30/2019                             √               √         Letter from Gregory Grant to Shelby County Election Commission

  4             09/30/2019                             √               √         Response from Shelby County Election Commission

  5             09/30/2019                             √               √         Document – Early Voting Locations

  6             09/30/2019                             √               √         Letter – Candidates Meeting Notice dated 08/15/2019

  7             09/30/2019                             √               √         City of Memphis Municipal Democratic Club’s Ballot – October 3, 2019

  √             09/30/2019              √                                        LaTonya Barber Thomas

          √     09/30/2019              √                                        Linda Phillipa – Administrator of Elections

                                                                                                                                  s/Ross Herrin D.C.   September 30, 2019




           * Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                                  Page 1 of    1    Pages
